  

vie, CORP ALWAGIAIKE Tamumanth FiehO7aA Faagetioftl

U.S. Department of Justice

United States Attorney
Southern District of New York

86 Chambers Street
New York, New York 10007

July 19, 2021

 

VIAECH i Je a pe

Hon. P. Kevin Castel

500 Pearl Street A

New York, New York 10007 ie ag wy
Lifh “3

Re: Lin vy. Cioppa, No. 21 Civ. 4599 (PKC)

WA
Dear Judge Castel: SSL 0
S ’ -
This Office represents the government in this action ih wi which the Zl Vs an order

compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Register Permanent Residence or to Adjust Status (Form 1-485). {On behalf of the government, I
write respectfully to request an on-consent extension of time of thirty days to respond to the
complaint (7.e., from August 9, 2021 to September 8, 2021),}1 also respectfully request that the
initial conference presently scheduled for July 29, 2021 be adjourned sine die, or alternatively, to
a date at least one week after the proposed extended date for the government’s response (i.e., on
or after September 15, 2021). -

United States District Judge | LY we lf a & ‘

United States District Court : .

nite es District Co ook 0% Bt
We,

Ps

The extension is respectfully requested because USCIS has issued a Request for Evidence
(“RFE”) seeking an updated medical report from the plaintiff, for which the response is due
October 8, 2021. Counsel for the plaintiff has informed me that she anticipates that the RFE
response (i.e., the updated medical report) will be submitted next week. The additional time is
thus requested to allow the plaintiff to submit the RFE response and USCIS to receive it and
potentially take adjudicative action, which could render this action moot. The government thus
respectfully submits that the requested extension and adjournment are in the interests of judicial
and party efficiency and conservation of resources. This is the government’s first request for an
extension of the deadline to respond to the complaint and to adjourn the initial conference. Plaintiff
consents to these requests.

T thank the Court for its consideration of this letter.

Respectfully submitted,

AUDREY STRAUSS
United States Attomey

By: _s/Michael J. Byars
MICHAEL J. BYARS
Assistant United States Attomey
Telephone: (212) 637-2793
Facsimile: (212) 637-2786
E-mail: michael. byars@usdoj.gov

cc: Counsel of record (via ECF)

- ’

 
